Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 01/21/2021 and 04/29/2021 have been considered by the examiner.
Status of Application
Claims 1-16 are pending. Claims 1, 7, and 12 are the independent claims.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
In ¶36, there is a typo where “routs” should read “routes”
In ¶49, there is a type where “removing a routes” should either read “removing a route” or “removing routes”
Appropriate correction is required.
Drawings
The drawings are objected to because in Figure 4, S204 recites “ROUT” instead of “ROUTE”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “a vehicle routing problem”. The metes and bounds of this term are indefinite. Is there an issue with the vehicle routing? If the intention is for “problem” to be interpreted as that of a mathematical problem, the language should be clearer to reflect that. For the purpose of examination, the limitation will be interpreted as “a vehicle routing problem to be solved”, although a “plurality of conditions” for being satisfied appears to already convey the concept of a mathematical problem to be solved.
	Claims 7 and 12 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claim 1 recites “based on the total cost and a value”. The term “the total cost” here is indefinite. Is it referring to just a single total cost for one of the routes satisfying a second condition, the total cost 
	Claims 7 and 12 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claim 1 recites “the value indicating whether or not the route satisfies the second condition and being set to a real number which is equal to or greater than 0 and equal to or smaller than 1 by linear relaxation”. This limitation is indefinite. The value indicates “whether or not the route satisfies the second condition” which is a categorical, Boolean value, but then the limitation continues that the value is “set to a real number which is equal to or greater than 0 and equal to or smaller than 1”. If the determination is Boolean, there is no need to use real numbers and, on the other hand, if real numbers are being used, then the determination would seem to be the degree to which the route satisfies the second condition. For the purpose of examination, the limitation will be interpreted as “the value indicating the degree to which the route satisfies the second condition and being set to a real number which is equal to or greater than 0 and equal to or smaller than 1 by linear relaxation”.
	Claims 7 and 12 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claim 2 recites the limitation "the route" in lines 3 and twice in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 introduces “each route satisfying a second condition” and “a route satisfying the first condition and the second condition based on information on the plurality of routes narrowed down”, so which route is “the route” in claim 2 referring to? For the purpose of examination, the limitation will be interpreted in each instance as “each route satisfying the second condition”.

Claim 2, overall, recites  “the processor performs the narrowing-down by repeatedly executing a process of calculating the total cost while changing the value set for the route and by specifying the route for which the value set for the route is equal to or greater than a threshold when the total cost is a minimum value” and these limitations are indefinite. Why is the value set for the route changing? The claims offer no basis for why a “value indicating whether or not the route satisfies the second condition and being set to a real number which is equal to or greater than 0 and equal to or smaller than 1 by linear relaxation” is being changed. If the route has not changed, why has whether or not it satisfies the second condition changed? With no designation of how or why the value is being changed, this part of the limitation does not clearly limit the claim or convey why it is being done repeatedly. If the changing is arbitrary in the claims, then any comparison of the value to be greater than or equal to a threshold seems sufficient. Additionally, for “when the total cost is a minimum value” is indefinite. Is the repeated execution of the process of calculating and specifying only done when the total cost is a minimum value or until the total cost is a minimum value? Also, what makes the total cost a minimum value? Does this mean when the total cost is zero? Or is the total cost the minimum value of the threshold? With no designation of either the minimum value or how it is determined, this part of the limitation does not clearly limit the claim. For the purpose of examination, this claim will be interpreted as “the processor performs the narrowing-down by calculating the total cost for each route satisfying the second condition and the value set for each route satisfying the second condition and by specifying each route for which the value set for that route is equal to or greater than a threshold”.
Claims 8 and 13 contain similarly recited limitations and are rejected under a substantively equivalent rationale.

Claim 4 recites “the processor generates information on an objective function for the plurality of routes narrowed down” and this limitation is indefinite. Is this limitation generating a new set of information different from the “information on the plurality of routes narrowed down” introduced in claim 1 or is it further limiting the “information on the plurality of routes narrowed down” from claim 1, by stating that the information is generated on an objective function? For the purpose of examination, the limitation will be interpreted as “the processor generates the information on the plurality of routes narrowed down on an objective function”.
Claims 6, 9, 11, 14, and 16 contain similarly recited limitations and are rejected under a substantively equivalent rationale.
	Claims 2-6, 8-11, and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
On January 7, 2019, the USPTO released new examination guidelines for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: (a) it does not fall within one of the four statutory categories of invention or (b) or meets a three-prong test for determining that: (1) the claim recites a judicial exception, e.g. an abstract idea, (2) without integration into a practical application and (3) does not recite additional elements that provide significantly more than the recited judicial exception.
	Applicant’s claims are directed toward a process and machines .  Therefore, it can be seen that they fall within one of the four statutory categories of invention.  However, the claims clearly do not meet the three-prong test for patentability.
	With regard to the first prong, does the claim recite a judicial exception, the guidelines provide three groupings of subject matter that are considered abstract ideas: 
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity
Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Applicant’s claims are directed toward the abstract idea of generating routes, calculating costs, narrowing down the set of routes, and calculating routes that satisfy conditions, which comprises a mental process as described above. Claim 1 recites:
generate a plurality of routes satisfying a first condition among a plurality of conditions included in a vehicle routing problem, 
when a total cost for each route satisfying a second condition among the plurality of conditions is calculated from the plurality of routes, 10perform narrowing-down on the plurality of routes based on the total cost and a value that is set for the route, the value indicating whether or not the route satisfies the second condition and being set to a real number which is equal to or greater than 0 and equal to or smaller than 1 by linear relaxation, and 
calculate a route satisfying the first condition and the second 15condition based on information on the plurality of routes narrowed down.  
Limitation (a) is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, limitation (a) encompasses an operator taking a condition, manually checking whether or not routes satisfy the condition, and generating the subsequent set of routes that do satisfy the condition. Similarly, limitation (b) covers performance of the limitation in the mind but for the recitation of generic computer components. For example, limitation (b) encompasses an operator calculating, by hand, the cost for each route satisfying a second condition and the values that have been set for each route indicating whether or not the route satisfies the second condition and the calculated costs to manually narrow down the plurality of routes. Similarly, limitation (c) covers performance of the limitation in the 
With regard to the second prong, whether the abstract idea is integrated into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to affect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
It is clear that Applicant’s claims do not comprise any of the above additional elements that, individually or in combination, have integrated the judicial exception into a practical application.  There is no improvement in the functioning of a computer.  Nor are the limitations implemented in particular machine or manufacture.  There is no transformation or reduction of a particular article to a different state or thing.  There are no additional elements that apply or use the judicial exception in some other 
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Since the abstract idea in Applicant’s invention are implemented on a computer and there are no further limitations or structural elements that go beyond the computer, it can clearly be seen that the limitations are implemented on a computer, and thus there is no integration of the abstract idea into a practical application.
In particular, claim 1 recites the additional elements of a memory and a processor coupled to the memory. These computer components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
With regard to the third prong, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline 
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept. For these reasons there is no inventive concept. The claim is not patent eligible.
	Claims 2-3 further narrow the narrowing-down process, but just as in the independent claim, a human mind can compare the values to a threshold and repeat the process for the full plurality of routes to specify all routes where the value is greater than or equal to a threshold. The claims do not recite any additional elements.
	Claims 4-6 further narrow the process to generate the information on the plurality of routes on an objective function and to narrow the plurality of routes by inputting the generated information to an Ising machine, but just as in the independent claim, a human can generate information according to an objective function and input the information into an Ising machine themselves by hand. The claims do not recite any additional elements, as an Ising machine is not a physical machine, but rather a mathematical model. 

Claims 12-16 are directed towards a non-transitory computer-readable storage medium storing a program that causes a processor to execute a process substantively equivalent to the method of claims 7-11 and thus can be performed in the human mind in a similar fashion. Claims 12-16 recite the additional element of a non-transitory computer-readable storage medium. These computer components are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, since the claims 1-16 are: (a) directed toward an abstract idea, (b) not integrated into a practical application and (c) do not comprise significantly more than the recited abstract idea, they are directed toward non-statutory subject matter.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Van Hentenryck et al. (US 2018/0268371 A1).

Regarding claim 2, Van Hentenryck discloses wherein the processor performs the narrowing-down by repeatedly executing a process of calculating the total cost while changing the value set for the route 20and by specifying the route for which the value set for the route is equal to or greater than a threshold when the total cost is a minimum value (Van Hentenryck ¶31, 37, 39-40, 43).
Regarding claim 3, Van Hentenryck discloses wherein the processor performs the narrowing-down again on remaining routes 25excluding the specified route from the plurality of routes (Van Hentenryck ¶31, 37, 39-40, 43).  
Regarding claim 4, Van Hentenryck discloses wherein the processor generates information on an objective function for the plurality of routes narrowed down (Van Hentenryck ¶20, 24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 5-6, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Van Hentenryck et al. (US 2018/0268371 A1) in view of Miki et al (US 2020/0097022 A1).
Regarding claim 5, while Van Hentenryck discloses wherein the processor calculates the route satisfying the first condition and the second condition;
Van Hentenryck does not explicitly state the use of an Ising machine.
Regarding claim 6, while Van Hentenryck discloses wherein the processor generates information on an objective function for the plurality of routes narrowed down;
Van Hentenryck does not explicitly state the use of an Ising machine.
However, Miki teaches the use of an Ising machine for route optimization (Miki ¶64, 67, 71, 78, 81, 91-92). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the route selection, as described by Van Hentenryck, to use an Ising machine, as taught by Miki, because when the number of objects and options increases, the amount of calculating for optimization is huge, increasing exponentially, so the use of an Ising machine creates a more robust system that allows the optimization to be performed at high speed (Miki ¶81, 91-92)
With respect to claims 7-11: all limitations have been examined with respect to the apparatus in claims 1-2 and 4-6. The apparatus taught/disclosed in claims 1-2 and 4-6 can clearly perform the method of claims 7-11. Therefore claims 7-11 are rejected under the same rationale.
With respect to claims 12-16: all limitations have been examined with respect to the apparatus in claims 1-2 and 4-6. The apparatus taught/disclosed in claims 1-2 and 4-6 can clearly perform the method executed according to the instruction stored on the non-transitory computer-readable storage medium of claims 12-16. Therefore claims 12-16 are rejected under the same rationale.
Prior Art
See the attached form PTO-892. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679. The examiner can normally be reached M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        March 23, 2022

/JESS WHITTINGTON/Examiner, Art Unit 3669